—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Brian J. Wing, Acting Commissioner of the New York State Department of Social Services, dated January 22, 1996, which, after a hearing, upheld a determination of the respondent John Wingate, Commissioner of the Suffolk County Department of Social Services, dated May 11, 1995, that Frieda Slimkowski was ineligible for full Medical Assistance benefits for a period of six months.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs to the respondent Brian J. Wing.
One month after his 84-year-old mother Frieda Slimkowski *386was admitted to a hospital, Anthony Yonkers withdrew approximately $33,000 from four bank accounts which were in both of their names. In the determination under review, the respondent Commissioner of the New York State Department of Social Services concluded that the local agency properly found Slimkowski ineligible for full Medical Assistance benefits for a period of six months on the ground that her resources were transferred for less than fair market value within the three-year period prior to her application (see, Social Services Law § 366 [5] [d]; Solarski v Glass, 225 AD2d 868; Matter of Roll v D’Elia, 167 AD2d 545). The record supports the Commissioner’s finding that the evidence presented at the hearing on Slimkowski’s behalf failed to meet the burden of proving that the transfers were made for a purpose other than to obtain Medical Assistance coverage (see, Solarski v Glass, supra; Matter of Roll v D’Elia, supra; Matter of Zachareas v Perales, 152 AD2d 586; Social Services Law § 366 [5] [d] [3] [iii] [B]). Bracken, J. P., O’Brien, Santucci and Joy, JJ., concur.